Citation Nr: 1645849	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for gastrointestinal reflux disorder (GERD), to include as secondary to a service-connected disability.

2. Entitlement to service connection for hypogonadism, to include as secondary to a service-connected disability.

3. Entitlement to service connection for a neck muscle strain.

4. Entitlement to an increased rating in excess of 30 percent for bilateral flat feet from August 6, 2009 to December 25, 2015.

5. Entitlement to an increased rating in excess of 50 percent for bilateral flat feet from December 26, 2015.

6. Entitlement to an increased rating in excess of 30 percent for asthma.

7. Entitlement to an increased rating in excess of 10 percent for low back strain.

8. Entitlement to an initial increased rating in excess of 10 percent for right lower extremity radiculopathy.

9. Entitlement to an initial increased rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1995 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2010 and January 2016 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee. 

During the pendency of this appeal, the RO granted service connection for radiculopathy of the bilateral lower extremity and assigned a separate 10 percent rating for each lower extremity effective from October 26, 2012. See January 2016 rating decision. As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, it is part and parcel of the lumbar spine disability on appeal. The claim remains in controversy as less than the maximum benefit available was awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In September 2015, the Veteran and his wife testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file.

In November 2015 the Board remanded the issues on appeal for further development. 

The Board notes that the issue of entitlement to service connection for sleep apnea was granted in January 2016 by the RO, effective August 10, 2009, date the claim was received. As such, the issue is now moot.

The issues of entitlement to service connection for GERD, to include as secondary to a service-connected disability, entitlement to service connection for hypogonadism, to include as secondary to a service-connected disability, entitlement to an initial increased rating in excess of 10 percent for right lower extremity radiculopathy, entitlement to an initial increased rating in excess of 10 percent for left lower extremity radiculopathy,  and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's asthma is manifested by FEV-1 52 percent predicted during pre-bronchodilator testing.

2. For the entire disability rating period under appeal, the Veteran's low back sprain, was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or muscle spasms; or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or symptomatology of intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during a 12 month period.

3. From August 6, 2009 to December 25, 2015, the Veteran's bilateral flat feet has was manifested by painful manipulation, abnormal weight bearing, calluses on the medial border, and Achilles in mild valgus.

4. From December 26, 2015, the Veteran's bilateral flat feet has been manifested by extreme tenderness of plantar surfaces, decreased longitude arch height on weight bearing, use of arch supports and orthotics, and regular cane use.

5. The Veteran does not have a neck condition for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 60 percent, and no higher, for asthma have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.96, 4.97, Diagnostic Codes 6602 (2015).

2. The criteria for an increased rating in excess of 10 percent for low back sprain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).

3. The criteria for an increased rating in excess of 30 percent for the Veteran's bilateral flat feet from August 6, 2009 to December 25, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5276 (2015).

4. The criteria for an increased rating in excess of 50 percent for the Veteran's bilateral flat feet from December 26, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5276 (2015).

5. The criteria for service connection for neck condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2009, September 2009, and October 2009. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in December 2015, November 2009, October 2009, and September 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Asthma

The Veteran is currently seeking an increased rating in excess of 30 percent for his service connected asthma which has being evaluated under diagnostic code 6602. 

Under Diagnostic Code 6602, pertaining to asthma, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy. 38 C.F.R. § 4.97, Diagnostic Code 6602.

A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. Id.

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. Id. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. Id.

A September 2009 VA examination report notes the Veteran being prescribed an albuterol inhaler. 

The Veteran provided a VA examination in October 2009. At that time pre-bronchodilator tests results were reported as follows: FVC 54 percent predicted; FEV-1 52 percent predicted; and FEV-1/FVC 80 percent predicted; post-bronchodilator tests results were as follows: FVC 70 percent predicted; FEV-1 71 percent predicted; and normal spirometry which is improved with bronchodilators.

The Veteran was provided another VA examination in December 2015. At that time pre-bronchodilator tests results were reported as follows: FVC 51 percent predicted; FEV-1 53 percent predicted; FEV-1/FVC 85 percent predicted; and DLCO 65 percent predicted; post-bronchodilator tests results were as follows: FVC 75 percent predicted; FEV-1 71 percent predicted; and FEV-1/FVC 78 percent predicted.

Based on the review of the claims folder, to include the treatment records and the Veteran's lay statement, the Board finds that an increase rating no higher than 60 percent is warranted. Here, the medical examinations reflect the Veteran with at least FEV-1 52 percent predicted during pre-bronchodilator testing. 

However, the Board finds that a 100 percent rating is not warranted under Diagnostic Code 6602 as the Veteran's asthma has not been manifested by an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

The Board acknowledges the Veteran's representative's contention that the Veteran be provided a separate disability rating for his service-connected asthma and his service-connected sleep apnea. The Veteran's service-connected sleep apnea is evaluated under diagnostic code 6847 as 50 percent disabling. 

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817, and 6822 through 6847. Pursuant to 38 C.F.R. § 4.96 (a), ratings under these diagnostic codes will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code which reflects the prominent disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96 (a) (2015).

Pursuant to this Board's decision, the Veteran is now in receipt of a 60 percent evaluation for his service-connected asthma. The claims folder does not support an increase under diagnostic code 6847, for sleep apnea, as the evidence does not reflect the Veteran with chronic respiratory failure with carbon dioxide retention or cor pulmonale; or requiring a tracheostomy. 38 C.F.R. § 4.97, Diagnostic Code 6847. As such, the Veteran's service connected asthma is his prominent disability and should be rated as such. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Low Back 

The Veteran's service-connected low back strain has been rated under Diagnostic Code 5237 as 10 percent disabling. 38 C.F.R. § 4.130 (2015). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

A VA medical examination was obtained in October 2009. The VA examination reflected the Veteran's lumbar spine had a forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees, lateral flexion bilaterally from 0 to 20 degrees and lateral rotation bilaterally from 0 to 20. There were no additional functional or range of motion loss noted on repetitive testing.

Another VA medical examination was obtained December 2015. The VA examination reflected the Veteran's lumbar spine had a forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees, lateral flexion bilaterally from 0 to 20 degrees and lateral rotation bilaterally from 0 to 20. There were no additional functional or range of motion loss noted on repetitive testing. The examination further noted no guarding or muscle spasms of the thoracolumbar spine, no muscle atrophy, no ankylosis, no neurologic abnormalities related to low back, and no invertebral disc syndrome.

Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 60 degrees, a rating exceeding 10 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. 

Furthermore, the claims folder does not indicate that the Veteran has experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months in regard to invertebral disc syndrome. The Board acknowledges U. S. Department of Labor documents that were submitted, which reflects the Veteran requiring bedrest for his chronic low back condition. However, the documentation does not diagnose the Veteran with invertebral disc syndrome. Rather, the medical evidence reflects that the Veteran does not have invertebral disc syndrome. (See December 2015 VA examination). For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015). As such, a rating in excess of 10 percent for the Veteran's low back strain is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Bilateral flat feet

The Veteran is currently seeking an increased rating in excess of 30 percent for his service connected bilateral flat feet which has being evaluated under diagnostic code 5276.

In a January 2016 rating decision, the RO increased the Veteran's bilateral flat feet from 30 percent to 50 percent, effective the date of his last VA examination. The Board notes that the RO has made a clerical error in noting that the Veteran's bilateral foot examination was held on December 26, 2016. A review of the claims folder reflects that the Veteran's examination was conducted on December 26, 2015. 

Bilateral flat feet is rated as 10 percent disabling according to Diagnostic Code 5276. See 38 C.F.R. § 4.71a. A 10 percent rating is assignable for moderate involvement, whether unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet. 

A 30 percent evaluation is assignable for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities. 

A 50 percent rating is assignable for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances. See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.

The Veteran filed his claim for an increased rating for his bilateral flat feet in August 2009. In a February 2010 rating decision the RO increased the Veteran's bilateral flat feet from 10 percent to 30 percent, effective August 6, 2009, date his claim was received. As mentioned above, the Veteran's bilateral flat feet were subsequently increased from 30 percent to 50 percent, effective December 26, 2016, date of his latest VA examination. 

An October 2009 VA examination reflects the Veteran's bilateral feet with painful manipulation, abnormal weight bearing, calluses on the medial border, and Achilles in mild valgus. 

A December 2015 examination reflects the Veteran using arch supports and orthotics for both feet, extreme tenderness of plantar surfaces on both feet, and decreased longitude arch height of both feet on weight bearing. The examination noted no marked deformity, no inward bowing of the Achilles tendon, no evidence of Morton's disease, no hammer toe, no hallux valgus, no hallux rigidus, no claw foot, no malunion or nonunion, or any other foot injuries or conditions. The examination further noted that the Veteran uses a cane regularly. Lastly, the examiner concluded that the Veteran's bilateral foot condition does not impact their ability to perform any type of occupational task; such as standing, walking, lifting, sitting.

The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the claims folder reflects that an increased rating in excess of 30 percent from August 6, 2009 to December 25, 2015 is not warranted. The Board find's the Veteran's symptomology prior to December 26, 2015 did not approximate the criteria for a 50 percent rating under Diagnostic Code 5276. See 38 C.F.R. § 4.7. Specifically, prior to December 26, 2015, the Veteran was not shown to have extreme tenderness of plantar surfaces of the feet or the use of arch supports with no improvement or relief. 

As such, the Board finds that an increased rating in excess of 30 percent from August 6, 2009 to December 25, 2015 is not warranted.

The Board has also considered whether a higher rating is available under any of the other diagnostic codes used for rating the foot, but finds that a rating in excess of 10 percent is not warranted. DC 5277 (weak foot, bilateral), 5279 (metatarsalgia), 5280-5281 (hallux valgus) and 5282 (hammer toe) do not provide a rating in excess of 30 percent. Therefore, an increased rating under these codes is not assignable. Regarding the remaining diagnostic codes for the foot, the Veteran does not have claw foot under DC 5278, or malunion or nonunion of tarsal or metatarsal bones under DC 5283. Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling. A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 38 C.F.R. § 4.71a.

When a condition is specifically listed in the Schedule, it may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015). (Flatfoot is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted). Because there is a specific diagnostic code for bilateral flat feet, it is not appropriate to rate the Veteran's disability under another diagnostic code.

In regard to whether the Veteran is entitled to an increased rating in excess of 50 percent for bilateral flat feet from December 26, 2015, the Board finds that it is not warranted. Because 50 percent is the highest schedular rating available for bilateral flat feet, there is no legal basis for the assignment of a higher schedular rating. Flat feet are specifically listed in the rating criteria, so no other foot diagnostic code would be appropriate. See Copeland, supra.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's service- connected asthma, low back strain, and bilateral flat feet are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service- connected asthma, low back strain, and bilateral flat feet symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization).The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Neck muscle strain

The Veteran contends that he has a neck condition related to service. 

A December 2015 VA examination reflects the Veteran with no neck condition. The examination report notes the Veteran denying neck pain and explaining that his previous neck pain had radiated to his back. Upon examination, the Veteran's neck had normal range or motion.

October 2009 private treatment records reflects the Veteran with complaints of upper and lower back pain with a diagnosis of muscle strain. However, the medical record does not provide a location for the muscle strain diagnosis. Further, the clinical impression provided reflects back strain and marked the Veteran's middle back, not his upper back or neck. 

A May 2000 private radiology report reflects the Veteran with a normal cervical spine and no evidence of traumatic or degenerative changes.

After a review of the claims folder, the medical evidence does not reflect the Veteran with a neck condition. While the Veteran has complained of pain within the upper back and neck area, the medical evidence does not indicate that the Veteran has a disability for VA purposes. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge; however, he has not been shown to be competent to provide a diagnosis in regard to the upper back and neck for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a neck condition r for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating of 60 percent, and no higher, for asthma is granted.

Entitlement to an increased rating in excess of 10 percent for low back strain is denied.

Entitlement to an increased rating in excess of 30 percent for bilateral flat feet from August 6, 2009 to December 25, 2015 is denied.

Entitlement to an increased rating in excess of 50 percent for bilateral flat feet from December 26, 2015 is denied.

Entitlement to service connection for a neck condition is denied.


REMAND

The Board remanded the issues of entitlement to service connection for GERD and hypogonadism, to include as secondary to a service-connected disability in November 2015. Specifically, the Board instructed the RO to obtain adequate medical examination/opinions in regard to the issues. 

A supplemental VA examination was obtained in December 2015 in regard to the Veteran's claim for service connection for GERD. The examiner concluded that based on the literature medical review, it is less likely that GERD is caused by or permanently aggravated by bronchial asthma or sleep apnea.  The examiner noted the Veteran's May 1997 in-service separation examination in which he responded "no" to having frequent indigestion. The Board finds that supplemental opinion is necessary as the December 2015 medical opinion does not provide an adequate rationale. Further, the December 2015 examiner failed to discuss the November 2009 examination report which noted that GERD can be aggravated by sleep apnea. As such a supplemental opinion is necessary.

In regard to the Veteran's hypogonadism, the December 2015 examiner concluded that based on medical literature, hypogonadism is not caused or aggravated by bronchial asthma or sleep apnea. The December 2015 examiner failed to discuss the November 2009 VA examination report which noted the Veteran's testosterone levels increasing with the use of his CPAP, which was prescribed for his service-connected sleep apnea. As such, the Board finds that a supplemental opinion is necessary.

As noted above, the Veteran was granted service connection for his radiculopathy of the bilateral lower extremity. The RO provided an effective date of October 26, 2012. In its January 2016 decision, the RO noted that the Veteran's effective date was based on treatment records reflecting the Veteran complaining of radiating pain on October 26, 2012. However, earlier VA treatment records reflect the Veteran with radicular pain and weakness in relation to his lumbar spine. (See February 2010 VA treatment record). As the claims folder reflects that the Veteran was noted with radicular pain earlier than October 26, 2012, the Board finds that a retrospective examination assessing the severity of Veteran's radiculopathy for his bilateral lower extremity is necessary. Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that when there is an absence of medical evidence during a certain period of time, a retrospective medical evaluation may be warranted.).  The ratings assigned for the neurological manifestations of the bilateral lower extremities are part of the original low back increased rating claim.

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's service-connection claims. Accordingly, the claim of entitlement to a TDIU must also be remanded. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of another). A TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment, and hence questions related to such must be settled before the TDIU claim is addressed. Consequently, the Board must defer consideration of this derivative TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed GERD and hypogonadism. The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. The examiner is requested to provide the following opinions:

a.) Whether it is at least as likely as not that the Veteran's diagnosed GERD is related to, or aggravated by his military service.

b.) Whether it at least as likely as not that the Veteran's GERD is caused or aggravated (permanently worsened beyond normal progression) by his service-connected sleep apnea and/or his service-connected asthma [If GERD is found to have been aggravated by his sleep apnea and/or service-connected asthma, the examiner should quantify the approximate degree of aggravation]. 

In providing a rationale, the examiner must discuss the November 2009 examination report which noted that GERD can be aggravated by sleep apnea.

c.) Whether it is at least as likely as not that the Veteran's diagnosed hypogonadism is related to, or aggravated by his military service.

 d.) Whether it at least as likely as not that the Veteran's hypogonadism is caused or aggravated (permanently worsened beyond normal progression) by his service-connected sleep apnea and/or his service-connected asthma [If hypogonadism is found to have been aggravated by his sleep apnea and/or service-connected asthma, the examiner should quantify the approximate degree of aggravation].

In providing a rationale, the examiner must discuss the November 2009 VA examination report which noted the Veteran's testosterone levels increasing with the use of his CPAP.

2. Schedule the Veteran to undergo a VA examination to determine the nature, extent, and severity of his service-connected radiculopathy of the right and left lower extremities. The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination. Any tests or studies deemed necessary should be conducted.

a.) The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater likelihood) that radicular pain the Veteran reported in 2010 is the same and in the same locations as his current service-connected radiculopathy of the right and left lower extremities.

b.) The examiner is also requested to identify the nerves affected from 2010 and onward and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, moderately severe, or severe. The examiner is further requested to identify whether the Veteran's has incomplete paralysis of the sciatic nerve with marked muscular atrophy, or complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, or complete paralysis of the femoral nerve with paralysis of quadriceps extensor muscles. 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R § 4.6 (2015).

3. Upon completion of the above, readjudicate the issues on appeal, including entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy and entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy; also readjudicate the derivative claim for a TDIU. If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


